Citation Nr: 0811440	
Decision Date: 04/07/08    Archive Date: 04/23/08

DOCKET NO.  05-00 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to an increased rating for shrapnel scars of the 
face, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of the Vietnam War, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1960 to May 
1964 and from January 1965 to December 1966.

This matter initially came before the Board of Veterans' 
Appeals (Board) from a November 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut, that granted the veteran an increased 
rating of 10 percent for shrapnel scars of the face, 
effective September 16, 2003.  The Board remanded the matter 
to the RO for further development and adjudication in March 
2007.  The RO issued a rating decision and supplemental 
statement of the case in August 2007, increasing the rating 
to 30 percent for shrapnel scars of the face, effective 
September 16, 2003.  

The veteran testified before a Decision Review Officer at a 
hearing at the RO in July 2005 and before the undersigned 
Veterans Law Judge at a hearing at the RO in June 2006.  
Transcripts of both hearings have been associated with the 
claims file.


FINDING OF FACT

The veteran's shrapnel scars of the face are manifested by 
three characteristics of disfigurement, no visible or 
palpable tissue loss, and no gross distortion or asymmetry of 
any features or paired set of features.


CONCLUSION OF LAW

The criteria for a rating greater than 30 percent for 
shrapnel scars of the face have not been met.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.7, 4.27, 4.118, 
Diagnostic Code 7800 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2007).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c). 

For an increased-compensation claim, Section 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, No. 05-0355 (U.S. Vet. App. January 30, 2008).  
Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, slip op. at 5-6.

Here, the Board finds that all notification and development 
action needed to render a decision on the claim on appeal has 
been accomplished.  

In this respect, through September 2003, November 2005, March 
2006, and April 2007 notice letters, the RO notified the 
veteran of the legal criteria governing his claim and the 
evidence needed to support his claim.  Thereafter, the 
veteran was afforded the opportunity to respond.  Hence, the 
Board finds that the veteran has received notice of the 
information and evidence needed to substantiate his claim and 
has been afforded ample opportunity to submit such 
information and evidence. 

The Board also finds that the September 2003, November 2005, 
and April 2007 notice letters satisfy the statutory and 
regulatory requirement that VA notify a claimant what 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
In the letters, the RO notified the veteran that VA was 
required to make reasonable efforts to obtain medical 
records, employment records, or records from other Federal 
agencies.  It requested that the veteran identify any medical 
providers from whom he wanted the RO to obtain and consider 
evidence.  The RO also requested that the veteran submit 
evidence in his possession in support of his claim.

Also regarding VA's notice requirements, the Board notes 
that, in the decision of Pelegrini v. Principi, 18 Vet. App. 
112 (2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of:  (1) the evidence that is needed to substantiate 
the claim, (2) the evidence, if any, to be obtained by VA, 
and (3) the evidence, if any, to be provided by the claimant; 
and (4) VA must make a request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  As indicated above, the four content-of-notice 
requirements have been met in this case.

Here, however, the duty to notify was not fully satisfied 
pursuant to Vazquez-Flores, supra, prior to the initial 
unfavorable decision on the claim by the RO.  Under such 
circumstances, VA's duty to notify may not be "satisfied by 
various post-decisional communications from which a claimant 
might have been able to infer what evidence the VA found 
lacking in the claimant's presentation."  Rather, such 
notice errors may instead be cured by issuance of a fully 
compliant notice, followed by readjudication of the claim.  
See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) 
(where notice was not provided prior to the initial 
adjudication, this timing problem can be cured by the Board 
remanding for the issuance of a VCAA notice followed by 
readjudication of the claim); see also Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006) (the issuance of a fully 
compliant VCAA notification followed by readjudication of the 
claim, such as a statement of the case (SOC) or supplemental 
statement of the case (SSOC), is sufficient to cure a timing 
defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial RO decision by way of notice 
letters sent in November 2005, March 2006 and April 2007 
that, together with the pre-decisional notice provided to the 
veteran in September 2003, fully addressed all four notice 
elements.  Specifically, the September 2003 notice letter 
notified the veteran of his and VA's respective duties for 
obtaining evidence and asked him to submit evidence and/or 
information in his possession to the RO.  The September 2003 
letter also gave examples of the types of medical and lay 
evidence that the veteran could submit or ask VA to obtain in 
support of his claim.  The November 2004 rating decision 
provided notice of the specific criteria necessary to obtain 
a higher rating of 30 percent under the Diagnostic Code 
relevant to his claim.  The 2005, 2006 and 2007 letters 
informed the appellant of what evidence was required to 
substantiate the claim, including the impact of his condition 
on employment.  Those letters further notified the veteran 
that if an increase in his service-connected disability were 
found, a rating from 0 percent to as much as 100 percent 
could be assigned based on the nature of the disability 
involved.  

Although not all notices were sent before the initial 
decision in this matter, the Board finds that this error was 
not prejudicial to the appellant because the actions taken by 
VA after providing the notice have essentially cured the 
error in the timing.  Not only has the appellant been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim and given ample time to 
respond, but the RO also readjudicated the case by way of an 
August 2007 rating decision and SSOC after the notice was 
provided.  The Board further notes that although the Court 
has held in Mayfield, supra, that post-decisional documents 
are inappropriate vehicles with which to provide notice, the 
RO in this case provided Vazquez-Flores compliant notice of 
specific rating criteria that was followed by a 
readjudication of the veteran's claim.  The Board concludes 
that "during the administrative appeal process [the veteran] 
was provided the information necessary such that any 
defective predecisional notice error was rendered non-
prejudicial."  Vazquez-Flores, slip op. at 12.  This process 
included the August 2007 rating decision and SSOC.  For these 
reasons, it is not prejudicial to the veteran for the Board 
to proceed to finally decide this appeal, as the timing error 
did not affect the essential fairness of the adjudication.

The Board thus finds that "the appellant [was] provided the 
content-complying notice to which he [was] entitled."  
Pelegrini, 18 Vet. App. at 122.  In this regard, the more 
detailed notice requirements set forth in 38 U.S.C.A. §§ 
7105(d) and 5103A have been met.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Specifically, 
following the RO's issuance of the September 2003 notice 
letter to the veteran, his claim for an increased rating for 
shrapnel scars of the face was adjudicated in November 2004.  
After the issuance of the November 2005, March 2006, and 
April 2007 notice letters, the veteran's claim was 
readjudicated in August 2007.  Otherwise, nothing about the 
evidence or any response to the RO's notification suggests 
that the case must be readjudicated ab initio to satisfy the 
requirements of the VCAA.  
The Board also points out that there is no indication that 
any additional action is needed to comply with the duty to 
assist in connection with the veteran's claim.  The veteran's 
service and VA medical records have been associated with the 
claims file.  He has submitted written argument in support of 
his claim and testified at hearings before a Decision Review 
Officer and the undersigned Veterans Law Judge.  He was given 
VA examinations in October 2004 and April 2007.  Otherwise, 
the veteran has not identified, and the record does not 
indicate, existing records that need to be obtained pertinent 
to the claim on appeal.  Under these circumstances, the Board 
finds that VA has complied with all duties to notify and 
assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 
3.159.  

II.  Analysis

The Board has thoroughly reviewed all the evidence in the 
veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the every piece of evidence 
submitted by the veteran or on his behalf.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claim currently at bar.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and provide reasons for rejecting 
any evidence favorable to the claimant.  Equal weight is not 
accorded to each piece of evidence contained in the record; 
every item of evidence does not have the same probative 
value.  When all the evidence is assembled, VA is responsible 
for determining whether the evidence supports each claim or 
is in relative equipoise, with the appellant prevailing in 
either event, or whether a preponderance of the evidence is 
against a claim, in which case the claim is denied.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

Disability evaluations are determined by comparing a 
veteran's present symptoms with criteria set forth in the 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings applies under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Further, 
evaluation of the medical evidence since the filing of the 
claim for increased rating and consideration of the 
appropriateness of a "staged rating" (assignment of 
different ratings for distinct periods of time, based on the 
facts found) is required.  See Hart v. Mansfield, No. 05-2424 
(U.S. Vet. App. Nov. 19, 2007).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is not allowed.  38 C.F.R. § 4.14.  A claimant may 
not be compensated twice for the same symptomatology, as 
"such a result would overcompensate the claimant for the 
actual impairment of his earning capacity."  Brady v. Brown, 
4 Vet. App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 
1155).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  However, if a veteran has 
separate and distinct manifestations attributable to the same 
injury, they should be compensated under different diagnostic 
codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning 
v. Brown, 4 Vet. App. 225, 230 (1993).
In this case, in a November 2004 rating decision, the RO 
granted the veteran an increased rating of 10 percent for 
shrapnel scars of the face, effective September 16, 2003.  
The RO increased this rating to 30 percent, effective 
September 16, 2003, in an August 2007 rating decision and 
SSOC.  The veteran contends that the scars on his face are 
embarrassing and warrant more than a 30 percent rating under 
the relevant Diagnostic Code.

The criteria for evaluating skin disorders were amended by a 
final rule that became effective on August 30, 2002.  See 67 
Fed. Reg. 49,590 (July 31, 2002).  Given the date of filing 
of the veteran's claim and the effective date of the initial 
RO grant of increased rating, the Board will apply the 
criteria provided by the revised regulation in evaluating the 
veteran's shrapnel scars of the face.

Under the pertinent criteria, a 10 percent evaluation is 
warranted for scars of the head, face, or neck when there is 
one characteristic of disfigurement.  Diagnostic Code 7800.  
A 30 percent evaluation requires visible or palpable tissue 
loss and either gross distortion or asymmetry of one feature 
or paired set of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips), or with 
two or three characteristics of disfigurement.  Id.  A 50 
percent evaluation requires visible or palpable tissue loss 
and either gross distortion or asymmetry of two features or 
paired sets of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips), or with 
four or five characteristics of disfigurement.  Id.  An 80 
percent evaluation requires visible or palpable tissue loss 
and either gross distortion or asymmetry of three or more 
features or paired sets of features (nose, chin, forehead, 
eyes (including eyelids), ears (auricles), cheeks, lips), or 
with six or more characteristics of disfigurement.  Id.

In Note 1 under Diagnostic Code 7800, the eight 
characteristics of disfigurement are:  scar 5 or more inches 
(13 or more cm) in length; scar at least one-quarter inch 
(0.6 cm) wide at its widest part; surface contour of scar 
elevated or depressed on palpation; scar adherent to 
underlying tissue; skin hypo-pigmented or hyper-pigmented in 
an area exceeding six square inches; skin texture abnormal 
(irregular, atrophic, shiny, scaly, etc.) in an area 
exceeding six square inches; underlying soft tissue missing 
in an area exceeding six square inches; and skin indurated 
and inflexible in an area exceeding six square inches.  Also, 
Note 3 requires consideration of unretouched color 
photographs when evaluating scars under these criteria.  
Diagnostic Code 7800.

Applying the schedular criteria to the existing facts, the 
Board finds that the currently assigned 30 percent disability 
rating is proper for the veteran's service-connected shrapnel 
scars of the face under Diagnostic Code 7800, and an increase 
to 50 percent is not warranted.  

The Board notes as an initial matter that the veteran's claim 
for increased rating for shrapnel scars of the face was 
remanded by the Board in March 2007.  At that time, the 
October 2004 VA examination provided to the veteran was found 
to be insufficient for purposes of rendering a decision on 
the veteran's claim.  Specifically, the Board noted at that 
time that the October 2004 examination failed to assess the 
width of the veteran's facial scars and the presence of any 
depressions in the surface contours of the scars.  The 
examiner also failed to take the color photographs required 
by the Diagnostic Code and did not specify whether the scars 
examined at the time were due to the veteran's shrapnel 
injuries or were scars that pre-existed the veteran's 
induction into service.  Pursuant to the remand, the veteran 
was provided a second VA medical examination in April 2007 
that remedied the defects of the October 2004 examination.  
The Board will thus rely on the April 2007 examination in 
rendering the decision set forth herein.  

Report of examination from the April 2007 VA examination 
indicates that the veteran has three service-connected facial 
scars.  The first scar is located in the glabellar area and 
measures 0.5 cm in length and less than 0.6 cm in width.  The 
examiner found the scar to be barely visible, non-tender to 
the touch, and non-adherent to underlying tissue.  The scar 
was found to be smooth, regular, stable, superficial, and the 
same color as the surrounding skin.  The scar was very mildly 
depressed, consistent with age-related wrinkles, but showed 
no gross facial distortion, no area of induration or 
inflexibility, and no significant inflammation, edema, or 
keloid.  No loss of motion was noted due to the scar.  

Similarly, a right maxillary scar was noted in the zygomatic 
area measuring 2 cm in length and less than 0.6 cm in width.  
The examiner found the scar to be quite visible but non-
tender to the touch and non-adherent to underlying tissue.  
The scar was found to be smooth, regular, stable, 
superficial, and the same color as the surrounding skin.  The 
scar was slightly depressed but showed no gross anatomic or 
facial distortion, no area of induration or inflexibility, 
and no significant inflammation, edema, or keloid.  No loss 
of motion was noted due to the scar.  

A left maxillary scar was also noted in the zygomatic area 
measuring 2 cm in length and less than 0.6 cm in width.  The 
examiner found this scar to be quite visible but non-tender 
to the touch and non-adherent to underlying tissue.  The scar 
was found to be smooth, regular, stable, superficial, and the 
same color as the surrounding skin.  The scar was slightly 
depressed but showed no gross anatomic or facial distortion, 
no area of induration or inflexibility, and no significant 
inflammation, edema, or keloid.  No loss of motion was noted 
due to the scar.  The examiner took color photographs of the 
scars, which have been associated with the claims file, and 
concluded that the scars were prominent but caused no facial 
asymmetry or disfigurement.  

In a July 2005 hearing before a Decision Review Officer and 
again in a June 2006 hearing before the undersigned Veterans 
Law Judge the veteran stated that the shrapnel scars on his 
face caused him embarrassment and occasional flashbacks due 
to being asked about the scarring.  The veteran also stated 
in his December 2004 VA Form 9 (Appeal to Board of Veterans' 
Appeals) that the scars on his face have caused him "to be a 
loner" due to the embarrassment he feels at their 
appearance.

Based on consideration of the above evidence, the Board finds 
that the 30 percent currently assigned for shrapnel scars of 
the face is proper.  The veteran's scars display three 
characteristics of disfigurement-the surface contour of each 
of the three scars is depressed on palpation.  As documented 
in the April 2007 report of VA examination, no other 
characteristics of disfigurement are present in any of the 
scars.  Otherwise, the scars display no visible or palpable 
tissue loss and no gross distortion or asymmetry of two 
features of paired sets of features.

The Board has also considered whether a rating higher than 30 
percent is applicable under any other Diagnostic Codes but 
finds that no other Diagnostic Code addressing scars is 
applicable here.  Diagnostic Codes 7801 and 7802 are not for 
application because these Diagnostic Codes are for scars 
other than on the head, face, or neck.  Diagnostic Codes 7803 
and 7804 are not for application because there is no evidence 
that the veteran's facial scars are unstable or painful on 
examination.  Accordingly, the Board thus finds that the 
evidence does not support a higher rating under any of the 
other rating criteria for scars.  38 C.F.R. § 4.118, 
Diagnostic Codes 7801, 7802, 7803, 7804 (2007).  

The Board has examined the medical evidence, including the 
color photographs in the claims file of the scarring on the 
veteran's face.  Since the medical evidence does not show 
that any of the criteria have been met for a rating higher 
than 30 percent, the evidence is against the veteran's claim.  
The Board sympathizes with the veteran's statements that he 
considers the facial scars to be embarrassing and has had to 
experience the unpleasant social ramifications of facial 
scarring; however, there are simply no provisions that 
support the awarding of a higher rating at this time.  
Unfortunately, unsightly or repugnant deformity is not a part 
of the ratings criteria.  The extent to which scarring caused 
disfigurement considered unsightly or repugnant was 
considered in the prior version of DC 7800 for the head, 
face, or neck.  Those provisions were abolished by the 
enactment of the current rating provisions discussed above.  
As a result, no additional rating is appropriate for the 
effect the scars have on the veteran's appearance.

The above determination is based upon application of the 
pertinent provisions of VA's rating schedule.  The Board 
finds that the record does not reflect that the veteran's 
shrapnel scars of the face are so exceptional or unusual as 
to warrant the assignment of a higher rating on an extra-
schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2007).  There 
simply is no evidence of marked interference with employment 
(i.e., beyond that contemplated in the assigned evaluation); 
frequent periods of treatment, let alone hospitalization; or 
evidence that the veteran's shrapnel scars of the face 
otherwise render impractical the application of the regular 
schedular standards.  Therefore, the criteria for invoking 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9 Vet. App. 157, 158-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).

For all the foregoing reasons, the Board finds that the 
veteran's shrapnel scars of the face warrant no more than a 
30 percent rating.  38 C.F.R. §§ 4.3, 4.7, 4.118, Diagnostic 
Code 7800.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claim, that doctrine is not applicable.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 53-56 (1990).  


ORDER

Entitlement to an increased rating for shrapnel scars of the 
face, currently rated as 30 percent disabling, is denied.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


